On a former day of this term the judgment was reversed and the prosecution ordered dismissed on account of the insufficient pleading in the affidavit, to wit: that the offense was charged in the alternative. Motion for rehearing is filed by the State, and it is now made to appear by corrected transcript that the allegation was not in the alternative but in accordance with proper pleading. As originally transcribed the affidavit made it appear that appellant carried on or about his person a pistol. The corrected transcript shows that the allegation was that he did carry on and about his person a pistol. This is correct. The motion for rehearing is granted, and the case is reinstated upon the docket.
Upon the transcript as now presented, we are of opinion there is not sufficient error pointed out to justify the court in reversing and remanding the case. The charge fully and sufficiently covers the questions involved, and in addition the court gave a rather favorable instruction as requested by appellant.
In regard to appellant's contention that the evidence is not sufficient, we find that there are two theories presented by the facts. The jury gave credence to the evidence for the State. We would hardly feel justified in setting aside the verdict of the jury in the condition of the record in regard to the sufficiency of the evidence. We deem it unnecessary to enter into a detailed statement.
The judgment is now ordered affirmed.
Affirmed.